Citation Nr: 1021706	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-36 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected total 
right knee replacement.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected total 
right knee replacement.

3.  Entitlement to service connection for a disability of the 
right ankle, claimed as secondary to service-connected total 
right knee replacement.

4.  Entitlement to service connection for a disability of the 
left ankle, claimed as secondary to service-connected total 
left knee replacement.

5.  Entitlement to an increased rating for right total knee 
replacement, currently rated 30 percent disabling.

6.  Evaluation of degenerative joint disease of the left 
knee, rated 10 percent disabling.

7.  Evaluation of multi-level degenerative disc and joint 
disease of the lumbar spine, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from August 12, 1985, to 
December 21, 1985, and from July 11, 1987, to July 26, 1987.  
He also had a period of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

With regard to the Veteran's claim for an increased rating 
for his total right knee replacement, in a September 2008 
rating decision, the RO assigned a temporary evaluation of 
100 percent, based on surgical or other treatment 
necessitating convalescence due to a total right knee 
replacement.  The rating decision noted that a minimum 30 
percent evaluation will be assigned to the total right knee 
replacement, effective August 1, 2009.  In an October 2009 
rating decision, the RO continued the 30 percent rating for 
total right knee replacement.  The Veteran filed a notice of 
disagreement in November 2009.  The RO issued a statement of 
the case in February 2010, and, while the Veteran did not 
submit a written substantive appeal, the Board accepts the 
Veteran's testimony during the March 2010 Board hearing as a 
substantive appeal of this issue.

In March 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A transcript 
of the hearing is of record.

With regard to the Veteran's right knee disability, the Board 
notes that the Veteran was assigned a 20 percent rating for 
degenerative joint disease of the right knee and a 20 percent 
rating for instability of the right knee, prior to June 3, 
2008.  Effective June 3, 2008, the Veteran was assigned a 
temporary evaluation of 100 percent for his right knee based 
on surgical or other treatment necessitating convalescence 
due to a total right knee replacement.  The Veteran was then 
assigned a 30 percent evaluation for total right knee 
replacement, effective August 1, 2009.  While this represents 
a reduction in the rating assigned to the Veteran's right 
knee disability, the Veteran's combined evaluation for all 
disabilities was 50 percent prior to June 3, 2008, when he 
was assigned the temporary 100 percent evaluation, and 50 
percent from August 1, 2009, following the end of his 
temporary 100 percent evaluation.  The Board notes that 
specific due process requirements must be followed in most 
cases involving the reduction of a disability rating.  
However, these due process requirements apply only where the 
rating reduction would result in a reduction of the overall 
disability rating, such that compensation payments being made 
at the time would be reduced or discontinued.  See Stelzel v. 
Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); 
VAOPGCPREC 71-91 (Nov. 7, 1991).  As such, the Board has 
characterized this issue as set forth above.

The issues of entitlement to service connection for 
disabilities of the bilateral hips and bilateral ankles, 
claimed as secondary to service-connected total right knee 
replacement, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran underwent right total knee replacement in 
June 2008.

2.  The Veteran's right total knee replacement is productive 
of slight instability.

3.  The Veteran's left knee demonstrates flexion to 75 
degrees with pain and a confirmed finding of degenerative 
joint disease.

4.  The Veteran's left knee is productive of slight 
instability.

5.  The Veteran's lumbar spine disability is productive of 
forward flexion to 75 degrees, with pain beginning at 60 
degrees, with no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right total knee replacement are not met.  38 U.S.C.A. §§ 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a Diagnostic Code 5055 (2009).

2.  The criteria for a separate evaluation of 10 percent for 
slight left knee instability have been met.  38 U.S.C.A. §§ 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a Diagnostic Code 5257 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee are not met.  
38 U.S.C.A. §§ 38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a Diagnostic Codes 5010-5260 (2009).

4.  The criteria for a separate evaluation of 10 percent for 
slight right knee instability have been met.  38 U.S.C.A. §§ 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a Diagnostic Code 5257 (2009).

5.  The criteria for a 20 percent evaluation for multi-level 
degenerative disc and joint disease of the lumbar spine are 
met.  38 U.S.C.A. §§ 38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a June 2008 pre-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate claims for increased ratings, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The letter also provided the Veteran 
with notice regarding the rating criteria used to evaluate 
his right and left knee disabilities.  This letter meets the 
content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meets the VCAA's timing of notice 
requirement.

A December 2008 letter from the RO provided the Veteran with 
the rating criteria used to evaluate his lumbar spine 
disability.

After issuance of these letters the March 2009 and February 
2010 statements of the case reflect readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of February 2007, September 
2008, and August 2009 VA examinations.  Neither the Veteran 
nor his representative has alluded to the existence of any 
evidence not already associated with the claims file.  The 
Board finds that no additional RO action to further develop 
the record is warranted.

II.  Analysis

A.  Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).



B.  Right Knee

The Veteran's total right knee replacement is rated 30 
percent disabling under Diagnostic Code 5055, which provides 
that a minimum rating of 30 percent is warranted prosthetic 
replacement of the knee joint.  A 60 percent rating is 
warranted with chronic residuals consisting of severe painful 
motion of weakness in the affected extremity.  A 100 percent 
rating is warranted for one year following implantation of 
the prosthesis.  It is noted that, between the ratings for 30 
percent and 60 percent, with intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262.

In August 2009, the Veteran underwent VA examination.  He 
underwent total right knee replacement in June 2008.  He 
reported giving-way of his right knee.  It gave way twice 
since the total knee replacement surgery.  The last time was 
two weeks ago.  He denied instability.  The Veteran reported 
pain that lasted all day.  He experienced rare stiffness and 
inconsistent weakness.  He had rare incoordination.  The 
Veteran reported decreased speed of the right knee joint 
motion.  He had no episodes of dislocation, subluxation, 
locking, or effusion.  He described warmth, redness, and 
swelling.  The Veteran reported daily, severe flare-ups of 
the joint that lasted for hours.  He was able to stand for 
15-30 minutes and walk a quarter of a mile.  He wore 
orthotics but used no assistive devices.

On examination, the Veteran had a mildly antalgic gait.  
There was tenderness of the medial and lateral knee.  There 
was mild swelling of the lateral knee.  There was crepitation 
but no instability.  There was no weakness, and right lower 
extremity strength was 5/5.  On range of motion testing, 
there was no objective evidence of pain with active motion.  
Flexion was from 0 to 118 degrees.  Extension was to 0 
degrees.  There was no objective evidence of pain following 
repetitive motion, and there were no additional limitations 
after three repetitions of the range of motion.  There was no 
ankylosis.  X-rays of the right knee revealed a total knee 
replacement, and the orthopedic hardware appeared to be 
intact with no adjacent bone destruction or fractures.  The 
diagnosis was status post right total knee replacement, which 
caused lack of stamina and pain.  The right knee disability 
had a severe impact on the Veteran's daily activities of 
chores, shopping, exercise, sports, recreation, travelling, 
and driving.  It had a mild impact on his bathing, dressing, 
toileting, and grooming.

During his March 2010 Board hearing, the Veteran testified 
that the pain in his knee worsened throughout the day.  He 
also experienced tightness, popping, and occasional stabbing 
pain.  He experienced periodic instability, particularly if 
he had engaged in strenuous activity.  Sometimes his knee 
slipped out, and he had to catch himself.  The Veteran and 
his representative then agreed that the Veteran was seeking a 
10 percent rating in addition to his 30 percent rating for 
the total right knee replacement.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating when 
slight.  The Board finds that the evidence demonstrates that 
the Veteran has slight lateral instability of his right knee.  
During the August 2009 VA examination, the Veteran reported 
two episodes of his right knee giving way since his surgery 
in June 2008.  He reiterated that he had these symptoms 
during his March 2010 Board hearing.  As such, the Board 
finds that a separate 10 percent rating is warranted, for 
instability of the right knee.

Generally, a claimant for a higher VA disability rating will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating 
that a claimant may limit their claim or appeal to the issue 
of entitlement to a particular disability rating that is less 
than the maximum allowed by law for a specific service- 
connected condition, but, where there is no clearly expressed 
intent to limit the appeal, VA is required to consider 
entitlement to all available ratings for that condition).  In 
this case, the Veteran and his representative explicitly 
stated during the March 2010 Board hearing that he was 
seeking a 10 percent rating in addition to the 30 percent for 
total right knee replacement.  Accordingly, the award of a 10 
percent rating for slight lateral instability constitutes a 
full grant of the benefit sought for the right knee 
disability.  Therefore, it is unnecessary for the Board to 
discuss any higher disability ratings or the applicability of 
extraschedular ratings with regard to the right knee.

C.  Left Knee

The Veteran's degenerative joint disease of the left knee is 
rated 10 percent disabling under Diagnostic Code 5260-5010 
(2009).  Diagnostic Code 5010 indicates that, arthritis, due 
to trauma, substantiated by x-ray findings, should be rated 
as arthritis, degenerative.  Diagnostic Code 5003 instructs 
that arthritis, degenerative, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.

Diagnostic Code 5260 provides for a 10 percent disability 
rating when flexion of the leg is limited to 45 degrees, a 20 
percent disability rating when flexion of the leg is limited 
to 30 degrees, and a 30 percent disability rating when 
flexion of the leg is limited to 15 degrees.

A February 2007 VA x-ray report shows that there were mild 
arthritic changes of the left knee, more prominent in the 
medial compartment.

In September 2008, the Veteran underwent VA examination.  He 
reported instability, stiffness, and pain in the left knee.  
He denied weakness, episodes of dislocation or subluxation, 
and locking.  There was repeated effusion of the knee.  He 
experienced warmth during inflammation.  Range of motion of 
the left knee was flexion to 90 degrees with pain beginning 
at 75 degrees.  There was no additional limitation of motion 
on repetitive use.  Extension was to 0 degrees.  There was no 
ankylosis.  There was evidence of crepitus, effusion, and 
painful movement.  There was no instability.  There was 
subpatellar tenderness.  The diagnosis was degenerative joint 
disease of the left knee.  The Veteran experienced decreased 
mobility and problems with lifting, carrying, and pain.

In August 2009, the Veteran underwent VA examination.  Left 
knee flexion was to 124 degrees, and extension was to 0 
degrees.  There was no objective evidence of pain with active 
motion.  X-rays revealed mild degenerative changes of the 
left knee joint.  The diagnosis was degenerative joint 
disease of the left knee.

In March 2010, the Veteran testified before the undersigned.  
He described that his left knee buckled and hyperextended.  
He had never fallen, but he had to catch himself when it 
buckled.  He had stabbing pain at night.  With use, he had 
swelling of the left knee.

Here, the Board finds that an increased rating under the 
criteria of Diagnostic Code 5260, for limitation of flexion 
of the knee, is not warranted.  None of the evidence 
demonstrates that the Veteran's left knee was ever limited to 
30 degrees.  Even taking into account additional functional 
limitation due to pain, the Board finds that the Veteran has 
always been able to flex his left knee to at least 75 
degrees.  DeLuca v. Brown, 8 Vet. App. at 205-206.  As such, 
an increased rating under Diagnostic Code 5260 is not 
warranted.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257, and that evaluation 
of a knee disability under both of these codes would not 
amount to pyramiding under 38 C.F.R. § 4.14 (2009).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997). 
 
In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating. In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
Veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.

Based on the evidence of record, the Board concludes that a 
separate 10 percent rating is warranted for lateral 
instability of the Veteran's left knee.  However, the Board 
also finds that a rating in excess of 10 percent is not 
warranted for instability.  Specifically, while the Veteran 
reported some history of instability in September 2008, he 
denied dislocation and subluxation, and there was no 
instability found on examination.  He further reported during 
his March 2010 Board hearing that his knee buckled and 
hyperextended, but he did not describe any actual falls 
caused by his left knee instability.  Therefore, the 
disability picture with regard to left knee instability more 
closely approximates a separate 10 percent rating for slight 
lateral instability.

The Board has considered all other potentially applicable 
rating criteria; however, none of these criteria warrants an 
increase in the Veteran's left knee disability.

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While 
the Board has resolved reasonable doubt the Veteran's favor 
in assigning a separate 10 percent rating for instability of 
the left knee, the Board also finds that the preponderance of 
the evidence is against assignment of an initial rating 
greater than 10 percent for degenerative joint disease of the 
left knee.  Id.

D.  Lumbar Spine

The Veteran's multi-level degenerative disc and joint disease 
of the lumbar spine is rated 10 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(intervertebral disc syndrome), which is rated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 U.S.C.A. § 4.25.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward 
flexion of the thoracolumbar spine of 30 degrees or less.  

Higher schedular ratings are only assigned with a finding of 
ankylosis of the thoracolumbar spine.

Note (2) indicates that the combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A maximum rating of 60 percent is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

In September 2008, the Veteran underwent VA examination.  He 
denied all symptoms of incontinence, erectile dysfunction, 
numbness, paresthesias, weakness of the leg or foot, falls, 
and unsteadiness.  He complained of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  He had daily 
moderate pain that was constant but did not radiate.  He 
denied any flare-ups of his spinal conditions.  The Veteran 
had no incapacitating episodes in the past 12 months.  He 
used a cane for walking and was unable to walk more than a 
few yards.  On examination, there was spasm and pain with 
motion.  There was no atrophy, guarding, tenderness, or 
weakness.  The muscle spasm, localized tenderness, or 
guarding was not severe enough to be responsible for an 
abnormal gait or abnormal spinal contour.  The Veteran's gait 
was antalgic.  There was no abnormal spinal curvature or 
ankylosis.  Motor and sensory examinations were normal.  
Flexion of the spine was to 75 degrees with pain beginning at 
60 degrees.  There was pain on movement and after repetitive 
use.  There was no additional loss of motion with repetitive 
use of the spine.  Extension was from 0 to 5 degrees.  Pain 
began at 0 degrees.  Lateral flexion was to 20 degrees on 
each side, with pain beginning at 10 degrees.  Lateral 
rotation was to 30 degrees on each side with pain beginning 
at 20 degrees.  There was no additional loss of motion on 
repetitive use.

Initially, the Board finds that, since it was shown that the 
Veteran had lumbar spine pain that began at 60 degrees of 
flexion, his disability warrants a 20 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  See DeLuca v. Brown, 8 Vet. App. at 
205-206.

However, a further increase to a 40 percent rating is not 
warranted, because there is no evidence that the Veteran was 
ever functionally limited with regard to flexion of the 
thoracolumbar to 30 degrees or less.  Furthermore, while the 
Veteran has been diagnosed with degenerative disc disease, 
the evidence of record demonstrates that he has had no 
incapacitating episodes in the past twelve-month period.  As 
such, a rating in excess of 20 percent is not warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Furthermore, the Veteran has denied 
all symptoms associated with neurologic abnormalities and has 
specifically denied any radiating pain.

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 20 percent, but no higher, 
rating for multi-level degenerative disc and joint disease of 
the lumbar spine.  The Board has applied the benefit-of-the 
doubt doctrine in determining that the criteria for an 
initial 20 percent rating are met, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 53-56.

E.  All Claims

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  In exceptional 
cases where the rating is inadequate, it may be appropriate 
to assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disabilities with the established 
criteria found in the Schedule for those disabilities.  Thun, 
22 Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board notes that, with regard to the Veteran's claim for 
an increased rating for his total right knee replacement, the 
decision above represents a full grant of the appeal sought 
by the Veteran.  Therefore, extraschedular consideration with 
regard to that claim is not necessary.  With regard to the 
other claims, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render his ratings inadequate.  There is no evidence the 
Veteran experienced symptomatology of either disability that 
was not contemplated by the Schedule.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the ratings assigned to 
his disabilities.  While the Veteran reported during his 
August 2009 VA examination that he lost twenty days of work 
in the past year, he indicated that this was due to non-
service-related issues.  Therefore, the criteria associated 
with the assigned disability ratings more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluations 
are adequate, and no referral is required.


ORDER

An increased rating for right total knee replacement, 
currently rated 30 percent disabling, is denied.

A separate 10 percent rating for slight instability of the 
right knee is granted, subject to the regulations governing 
the payment of monetary awards.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A separate 10 percent rating for slight instability of the 
left knee is granted, subject to the regulations governing 
the payment of monetary awards.

A 20 percent evaluation for multi-level degenerative disc and 
joint disease of the lumbar spine is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

The Board finds that further development is needed with 
regard to the claims of entitlement to service connection for 
disabilities of the hips and ankles, claimed as secondary to 
the service-connected total right knee replacement.

The evidence shows that the Veteran has complained of and 
been treated for symptoms associated with his hips and 
ankles.  He testified in March 2010 that his VA primary care 
physician opined that his right knee disability affected his 
hips and ankles.  He had been referred by VA to a private 
orthotics doctor, who gave him inserts for his shoes.  In 
light of the Veteran's testimony and treatment records 
contained in the claims file with regard to the ankles and 
hips, the Board finds that a remand is necessary to schedule 
the Veteran for an examination.  The Board will seek to 
obtain an opinion with regard to whether the Veteran has 
disabilities of the hips or ankles that are related to his 
total right knee replacement.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any hip or ankle disability 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  Based on the review and the 
physical examination, the examiner must 
opine as to whether it is at least as 
likely as not that any current hip or 
ankle disorder is proximately due to, or 
the result of, his service-connected total 
right knee replacement.  This report 
should include an opinion on whether the 
Veteran's total right knee replacement 
aggravates any hip or ankle disorder.  In 
addition, the examiner must state whether 
it is at least as likely as not that any 
hip or ankle disability is related to or 
had its onset in service.  A rationale for 
all opinions offered should be set forth 
in a legible report.

2.  Then, the RO should readjudicate the 
Veteran's appeal.  If the benefits sought 
on appeal are not granted, the AMC should 
issue the veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


